Citation Nr: 1100064	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-03 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased evaluation for paralysis complete 
long thoracic right nerve, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The Veteran had active service from April 1951 to March 1953.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above claim.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The record further reflects that in July 2009, the RO denied a 
claim for service connection for right shoulder degenerative 
joint disease (DJD) and rotator cuff tear, to include as 
secondary to the service-connected paralysis complete long 
thoracic right nerve.  The record also reflects that the Veteran 
filed a timely notice of disagreement with this decision.  
However, following the RO's issuance of a statement of the case 
with respect to this claim in November 2009, the claims file does 
not contain a VA Form 9 or other written document that could 
constitute a timely appeal as to the July 2009 decision.  
Consequently, this issue is not a matter for current appellate 
review.  

Finally, while the record reflects that there is also a virtual 
file folder in this case, the Board's review of the documents 
from that file does not reflect the existence of pertinent 
evidence that has not been addressed by the RO in appropriate 
communications to the Veteran.


FINDING OF FACT

The Veteran's paralysis complete long thoracic right nerve is 
manifested by symptoms of pain and weakness of the right upper 
extremity and right shoulder that affects his ability to move his 
right arm.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for 
paralysis complete long thoracic right nerve have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.124a, Diagnostic Code 8519 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice was presumed prejudicial and must 
result in reversal unless VA showed that the error did not affect 
the essential fairness of the adjudication by demonstrating that 
the essential purpose of the notice was not frustrated.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the 
U.S. Supreme Court recently reversed that Federal Circuit 
decision based on a finding that the Federal Circuit's framework 
for harmless-error analysis was too rigid and placed an 
unreasonable evidentiary burden on VA.  Shinseki v. Sanders, 129 
S.Ct. 1696 (2009).  The Supreme Court held that a mandatory 
presumption of prejudicial error in every instance of defective 
VCAA notice was inappropriate and that determinations concerning 
harmless error should be made on a case-by-case basis.  Id.  In 
addition, the U.S. Supreme Court rejected the Federal Circuit's 
reasoning, in part, because the Federal Circuit's framework 
required VA, not the claimant, to explain why the error was 
harmless, which is contrary to the general rule in non-criminal 
cases that the party that seeks to have a judgment set aside due 
to an erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, the Veteran has not identified any 
deficiency in notice which would compromise a fair adjudication 
of the claim.  Nevertheless, the Board has considered whether any 
defective notice provided to the Veteran resulted in prejudicial 
error.  In this regard, the Board observes that, although the 
Supreme Court reversed the presumptive prejudice framework set 
forth in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the essential 
fairness of the adjudication.  Accordingly, where there is a 
defect in the content of VCAA notice, it may be established that 
such error did not affect the essential fairness of the 
adjudication by showing that the essential purpose of the notice 
was not frustrated.  Sanders, 487 F.3d at 889.  Such a showing 
may be made by demonstrating, for example, (1) that the claimant 
had actual knowledge of what was necessary to substantiate the 
claim and that the claim was otherwise properly developed, (2) 
that a reasonable person could be expected to understand from the 
notice what was needed to substantiate the claim, or (3) that the 
benefit could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of what 
is necessary to substantiate his or her claim.  Id. at 48 (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  Because 
reversal is warranted only if an error affects the essential 
fairness of the adjudication, consideration should also be given 
to whether the post-adjudicatory notice and opportunity to 
develop the case that was provided during the extensive 
administrative appellate proceedings leading to the final Board 
decision and final Agency adjudication of the claim served to 
render any pre-adjudicatory VCAA notice errors non-prejudicial.  
Id. at 46.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on employment (such as a 
specific measurement or test result), VA must provide at least 
general notice of that requirement.  VA must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation.  
Id.

In Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
the Federal Circuit Court held that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's daily 'daily life' evidence might in some 
cases lead to evidence of impairment in earning capacity, the 
statutory scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."

A letter satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in February 2008, prior to 
the initial RO decision that denied the claim in April 2008.  The 
letter informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence, and generally advised him of the bases for assigning 
ratings and effective dates.  He was also asked to submit 
evidence and/or information in his possession to the RO.  This 
notice was also followed by more complete notice in August 2008, 
after which readjudication of the claim thereafter took place in 
the December 2008 statement of the case, and an additional VCAA 
letter was provided to the Veteran in September 2009.  

Further, in this case, the Veteran was provided with 
correspondence regarding what was needed to support his claim.  
Specifically, the February 2008, August 2008, and September 2009 
VCAA notice letters advised the Veteran that his statements and 
employment and medical records could be used to substantiate his 
claim, and the Veteran can reasonably be expected to have 
understood the applicable diagnostic codes provided in the August 
2008 VCAA notice letter and the December 2008 statement of the 
case.  Thus, given the February 2008, August 2008, December 2008, 
and September 2009 VA correspondence, the Veteran is expected to 
have understood what was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what was 
needed to support his claim as reflected in his statements and 
correspondence.  Specifically, at the time of his VA peripheral 
nerves examination in March 2008, the Veteran indicated that he 
was not currently working but that his daily activities were 
affected to the extent he "could not reach up" with his right 
arm and avoided lifting over 2 pounds with his right arm.  
Similarly, at the time of VA examination in November 2009, the 
Veteran continued to note no significant impacts on employment 
(he again noted that he was retired) but that there was a severe 
impact on his ability to exercise, and participate in sports and 
traveling.  

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the need to be 
worse to support his claim, with particular emphasis on an 
adverse impact on his employment, and that any notice 
deficiencies in this matter do not affect the essential fairness 
of the adjudication.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent post-service treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The RO has obtained service and VA treatment records.  The 
Veteran was also afforded multiple VA examinations to support his 
increased rating claim, and the Veteran has not argued that the 
most recent VA examination is inadequate for rating purposes.  
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Entitlement to an Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate DCs.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A more recent decision of the Court, 
however, has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider whether the rating should be "staged."  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of a staged 
rating would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating claim 
is from the time period one year before the claim was filed - so, 
here, December 2006, until VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2010).

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, and the entire history of his disability in reaching its 
decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In this case, the RO granted service connection for paralysis 
complete long thoracic right nerve in a rating decision in 
September 1953 and assigned a 30 percent rating under 38 C.F.R. § 
4.124a, Diagnostic Code 8519 (paralysis of the long thoracic 
nerve), the maximum rating available under that code.  Under 
Diagnostic Code 8519, the long thoracic nerve is evaluated on the 
basis of the extent of paralysis.  The Veteran's right arm is his 
dominant (major) upper extremity, and Diagnostic Code 8519 
provides for a 20 percent disability rating for severe incomplete 
paralysis of the long thoracic nerve of the major side; and for a 
30 percent disability rating for "complete paralysis; inability 
to raise the arm above shoulder level, winged scapula deformity."  
A note immediately below this code indicates that a rating under 
these criteria is not to be combined with lost motion above 
shoulder level.  

The Veteran now claims that he is entitled to a higher rating for 
his service-connected disability because it has become more 
disabling.  Having carefully reviewed the record, the Board does 
not agree.  

VA treatment records for the period of September 2007 to May 2008 
reflect that in September 2007, the Veteran was evaluated for 
right shoulder and arm pain.  The Veteran reported 75 percent 
loss of use following his original injury in service.  The 
Veteran further indicated he had managed and dealt with 
associated pain over the years, but now desired an orthopedic 
consultation.  The assessment was right shoulder pain and 
decreased range of motion.  In October 2007, the Veteran reported 
that he had not experienced too much pain in connection with his 
right shoulder until a few weeks earlier.  Physical examination 
revealed that the shoulder winged from a long thoracic nerve 
injury and that the Veteran had only about 20 percent retained 
glenohumeral joint motion.  X-rays were noted to show that the 
Veteran had an old humeral head fracture in addition to the long 
thoracic nerve injury, and that the rotator cuff was probably 
also torn.  In November 2007, it was noted that the Veteran had 
nerve damage, severe arthritis, and rotator cuff problems.  The 
orthopedic consultant further indicated that at this point, this 
was not a re-constructible shoulder, and it was a service-
connected injury.  In May 2008, there was an assessment of 
complete labrum and humeral head destruction with only 20 percent 
use of the shoulder per orthopedic consultation in November 2007, 
the examiner further relating, "not a surgically re-
constructible shoulder, and it is service-connected injury."

March 2008 VA peripheral nerves examination revealed that the 
Veteran complained of decreased range of motion of the right 
shoulder with limited ability to raise the right arm.  He also 
complained of winged scapula deformity and daily right shoulder 
pain.  October 2007 magnetic resonance imaging (MRI) was 
interpreted to reveal severe glenohumeral osteoarthritis with 
degenerative tears of the anterior and posterior rims of the 
glenoid labrum, moderate sized spur extending off the anterior 
acromion with secondary encroachment on the anterior 
supraspinatus region, and a small area of tendinosis along the 
undersurface of the anterior supraspinatus tendon.  A September 
2007 x-ray was noted to reveal findings consistent with a 
fracture of the humeral head most likely old, and significant 
degenerative change suggesting rotator cuff abnormality.  
Although the Veteran noted that he was retired, he indicated that 
his disability affected certain activities, such as raising his 
right arm and the ability to lift over 2 pounds with his right 
arm.  Sensory and motor evaluation revealed negative findings.  
There was also no muscle wasting or atrophy of the shoulders.  
The examiner did determine that there was winging of the right 
scapula.  Active right shoulder range of motion was from 0 to 40 
degrees with pain between 20 and 40 degrees.  Right shoulder 
abduction was from 0 to 35 degrees with pain beginning at 35 
degrees.  Right shoulder external rotation was from 0 to 10 
degrees with pain beginning at 10 degrees, and right shoulder 
internal rotation was from 0 to 25 degrees with pain beginning at 
25 degrees.  There was no additional range of motion loss due to 
pain, fatigue, weakness, lack of endurance, or incoordination 
following repetitive use.  The examiner also did not note any 
right shoulder tenderness or weakness.  The diagnosis was right 
shoulder DJD and tears of the anterior and posterior rims of the 
glenoid labrum.  

VA joints examination in June 2009 noted that the Veteran was 
claiming service connection for his right shoulder rotator cuff 
tear, and that there was a diagnosis of right shoulder DJD and 
degenerative tears of the anterior and posterior rims of the 
glenoid labrum.  The examiner believed that there was no 
relationship between the shoulder DJD and degenerative disease of 
his bone and a symptom in service or to his regression of his 
service-connected paralysis of the long thoracic nerve.  The 
examiner went on to state that he could not find anything in the 
claims file that would support the claim and that paralysis of 
the long thoracic nerve would involve decreased use of his 
shoulder, thus making any degenerative problem less likely as he 
would be unable to use that shoulder as much.  

November 2009 VA peripheral nerves examination revealed that the 
Veteran complained of weakness and paresthesias.  However, motor 
and sensory evaluation was found to reveal normal findings with 
the exception of the biceps and triceps at 4/5.  Right bicep, 
tricep, and brachioradialis reflexes were 1+.  There was also no 
muscle atrophy or abnormal muscle tone.  The Veteran was noted to 
have been retired since 1995.  The diagnosis was paralysis right 
long thoracic nerve problem.  The examiner indicated that 
neuralgia was present but paralysis was not.  While no 
significant occupational effects were noted, the examiner did 
find that exercise, sports, and recreation were severely affected 
by this disability and that other activities of daily living were 
mildly affected.  

In summary, the medical evidence shows that the long thoracic 
nerve injury has become chronic and resulted in chronic winged 
scapula on the right, and that the Veteran is already in receipt 
of the maximum rating available for complete paralysis of the 
right long thoracic nerve.  It also reveals DJD and degenerative 
tears of the labrum for which service connection has been denied.  
See Rating decision dated July 31, 2009.  Although the Board has 
considered whether a separate or higher rating may be considered 
for muscle disability, the lack of medical evidence of atrophy, 
lack of muscle tone, etc. does not support such consideration.  

In addition, the Board's review of the note following Diagnostic 
Code 8519 indicates that a rating under this code is not to be 
combined with lost motion above shoulder level.  The 30 percent 
rating under DC 8519 specifically contemplates inability to raise 
the arm above shoulder level.  Thus, it is clear that this code 
already contemplates limited motion of the shoulder and to rate 
the same symptoms under another code such as 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2010) would be prohibited under 38 C.F.R. 
§ 4.14 (2010).  Moreover, since the Veteran is not service 
connected for right shoulder DJD, any limitation of motion that 
may be caused by his nonservice-connected DJD may not be 
considered for purposes of assigning a separate or higher rating.  

Accordingly, based on all of the foregoing, the Board finds that 
a preponderance of the evidence is against a rating in excess of 
30 percent for the Veteran's paralysis complete long thoracic 
right nerve.  

The Board further finds that there has not been any variation in 
the Veteran's symptoms during the time frame on appeal that would 
warrant the assignment of any "staged" ratings in this matter.  

In addition, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice 
in exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).  The Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
disability are inadequate.  Second, if the schedular rating does 
not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

Throughout the relevant time period on appeal, the Veteran's 
symptoms associated with his service-connected paralysis complete 
long thoracic right nerve have resulted in limitation of right 
arm motion with pain and weakness.  Such impairment is found to 
be contemplated by the applicable rating criteria.  The rating 
criteria reasonably describe the Veteran's disability.  Referral 
for consideration of an extraschedular rating is, therefore, not 
warranted.


ORDER

Entitlement to a rating in excess of 30 percent for paralysis 
complete long thoracic right nerve is denied.



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


